Citation Nr: 0412904	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  96-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James M. Shull, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died in August 1984.  The appellant is his widow.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating action. 

In February 2001, the Board remanded this case to afford the 
appellant a hearing.  Subsequently, through her attorney, she 
cancelled the hearing. 

In November 2002, the Board again remanded this case to the 
RO for further procedural and evidentiary development. 


FINDINGS OF FACT

1.  During his lifetime, the veteran had no adjudicated 
service-connected disability. 

2.  According to the death certificate, the underlying cause 
of the veteran's death was lung cancer.

3.  During service, the veteran was not exposed to ionizing 
radiation and he did not participated in radiation-risk 
activity. 

4.  The veteran's fatal lung cancer did not have onset in 
service, lung cancer did not become manifested to a 
compensable degree or more within one year of the veteran's 
discharge from service, and lung cancer was not otherwise 
caused by an injury or disease of service origin, including 
the veteran's experiences aboard ship. 



CONCLUSION OF LAW

Lung cancer that caused the veteran's death was not incurred 
or aggravated by wartime service, nor may lung cancer be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2003). 


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the initial RO decision was made before the 
enactment of the VCAA.  It is VA's position that Pelegrini is 
incorrect as it applies to a case where the initial RO 
decision, as here, was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice is 
harmless error for the reasons specified below.  

After the appeal was perfected, the Board remanded the claim 
in November 2002 to the RO, in part, to ensure compliance 
with the VCAA.  In a September 2003 letter, the RO addressed 
the VCAA, notifying the appellant of the evidence necessary 
to substantiate her claim, namely, evidence that the veteran 
died of a service-related injury or disease.  The RO also 
notified the appellant that VA would obtain service records, 
VA records, records of the Social Security Administration and 
records of other Federal agencies and that she could submit 
records not in the custody of a Federal agency, such as 
private medical records, or authorized VA to obtain the 
records on her behalf.  She was told to submit the evidence 
within 30 days.  In the January 2004 supplemental statement 
of the case, the RO provided the appellant actual notice of 
the 38 C.F.R. § 3.159, implementing the VCAA, including the 
provision to provide any evidence in the claimant's 
possession that pertained to the claim. 

While the VCAA notice was not given prior to the first RO 
adjudication, VCAA notice subsequently provided by the RO 
complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).  

As for the content of the notice, that is, the 30 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

For these reasons, the lack of VCAA notice prior to the RO 
decision is harmless error and not prejudicial to the 
appellant and no further procedural development is required 
to comply with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has made comprehensive 
efforts to assist the appellant in obtaining evidence, as 
documented in RO letters of June and August 1992, August and 
September 1996, October 2002, January, May, and September 
2003, and April 2004.  The RO has obtained extensive VA 
medical records, including the report of the veteran's 
terminal hospitalization in August 1984, as well as, evidence 
from the U.S. National Archives and the U.S. Defense Threat 
Reduction Agency (DTRA).  The appellant, herself, has 
submitted copies of the veteran's ship's history and logs.  

As the appellant has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service records, including his 
service medical records, consisting of the report of entrance 
examination, disclose no finding or diagnosis of lung 
disease, including lung cancer and no evidence of exposure to 
ionizing radiation.  The records do show that he served 
aboard the USS Schuylkill (AO 76) as a seaman/first class.  

After service, the veteran was hospitalized at a VA medical 
facility from October to December 1983.  On admission he 
complained of increased shortness of breath for approximately 
6 months duration, and X-rays showed a suspicious left hilar 
mass.  After a lung biopsy, the pertinent diagnosis was large 
cell carcinoma of the lung. 

Subsequent VA medical records show continuing treatment for 
lung cancer in 1984.  A report of terminal hospitalization 
discloses that the veteran was admitted in moderate distress 
in late July.  He received palliative treatment and he died 
on August 3, 1984.  The pertinent diagnosis was large cell 
carcinoma of the lung.  

The death certificate discloses that the immediate cause of 
the veteran's death was cardiopulmonary arrest due to large 
cell lung cancer.  No other significant condition was listed 
as a contributory cause of his death.  No autopsy was 
performed.

In an August 1996 report, the U.S. National Archives stated 
that a search of the USS Schuylkill's deck log for the period 
from September 5 through October 1, 1945 showed that the ship 
anchored at Tokyo Kaiwan, Sagami Wan, and Eniwetok Atoll, but 
there was no record of visits to Hiroshima or Nagasaki, 
Japan.  

In a July 2003 report, the DTRA noted that the veteran had 
served aboard the USS Schuylkill from September 28, 1943 to 
October 1, 1945.  The ship arrived in Tokyo Kaiwan, Yokohama, 
and anchored on September 5, 1945.  On September 16, the ship 
departed Tokyo Kaiwan for Eniwetok Atoll.  From there, it 
returned to San Francisco, California, arriving on November 
13 and remaining in California until decommissioning on 
February 14, 1946.  

The DTRA further noted that Tokyo Kaiwan was approximately 
400 miles from Hiroshima and 550 miles from Nagasaki, and 
that a scientific radiation dose assessment for American 
forces occupying cities in Japan outside Hiroshima and 
Nagasaki indicated that the veteran, because of his location 
in the vicinity of Tokyo, had no potential for exposure from 
the strategic bombing of either Hiroshima or Nagasaki.  In 
summary, the DTRA concluded that the historical records did 
not document the veteran's presence with the American 
occupation forces in Hiroshima or Nagasaki, Japan.    

The Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10% 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Lung cancer shall be service connected if it becomes manifest 
in a radiation-exposed veteran, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(d)(1), (2).  The term 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).  The term radiation-risk activity 
means the occupation of Hiroshima or Nagasaki, Japan by U.S. 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The 
term occupation of Hiroshima or Nagasaki, Japan by U.S. 
forces means official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki, Japan which were 
required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  
38 C.F.R. § 3.309(d)(3)(vi).    

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose(s).  
When dose estimates provided are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(1).  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan prior to July 1, 1946, dose data will be 
requested from the U.S. Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(ii).

When it is determined that (i) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (ii) that he subsequently developed a 
radiogenic disease (one that may be induced by ionizing 
radiation, including lung cancer); and (iii) that lung cancer 
first became manifest 5 years or more after exposure, before 
its adjudication the claim will be referred to the VA Under 
Secretary for Benefits for further consideration.  If any of 
the foregoing 3 requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of 
direct service connection entails proof that exposure during 
service caused the malady that appears many years later). 
To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis 

The appellant asserts that the veteran's fatal lung cancer 
could have been the result of his exposure to ionizing 
radiation from the atomic bombings of Hiroshima or Nagasaki, 
Japan.  

The evidence in favor of the appellant's claim consists 
solely of her assertion that the veteran was exposure to 
ionizing radiation during service.  

The evidence against the claim consists of the service 
records, including service medical records, which are 
completely devoid of evidence of lung cancer, exposure to 
ionizing radiation, or participation in radiation-risk 
activity during service.  

Although the veteran served aboard the USS Schuylkill from 
1943 to October 1945, there is no evidence that he was 
exposed to ionizing radiation or participated in radiation-
risk activity during his service.  In the July 2003 report, 
the DTRA stated that the USS Schuylkill arrived in Tokyo 
Kaiwan, Japan on September 5, 1945 and departed on September 
16 for Eniwetok Atoll.  The DTRA further stated that Tokyo 
Kaiwan was approximately 400 miles from Hiroshima and 550 
miles from Nagasaki, and that a scientific radiation dose 
assessment for American forces occupying cities in Japan 
outside Hiroshima and Nagasaki indicated that the veteran, 
because of his location in the vicinity of Tokyo, had no 
potential for radiation exposure from the strategic atomic 
bombing of either Hiroshima or Nagasaki.  In light of those 
facts, the Board finds no basis for entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 C.F.R. § 3.309(d) or § 3.311.     
The record also shows that lung cancer was first diagnosed in 
1983, over 37 years after the veteran's period of service, 
many years beyond the one-year presumptive period for lung 
cancer, and there is no medical evidence that links lung 
cancer to service.  

As the veteran was not exposed to ionizing radiation during 
service, as there is no medical evidence that the fatal lung 
cancer had onset or service, including on a presumptive 
basis, and as there is no evidence that lung cancer was 
otherwise causally linked to an injury or disease of service 
origin, including the veteran's experiences aboard ship, the 
preponderance of the evidence is against the claim that the 
veteran's death was caused by a disability related to 
service.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the veteran's death is 
denied.

____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



